Case 3:21-cv-00389-BJD-JRK Document 32 Filed 08/23/21 Page 1 of 3 PageID 977




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   BARBARA ANN LAND, Individually,
   and as Personal Representative of the
   Estate of Blane S. Land, Deceased,

                     Plaintiff,

   v.                                              Case No. 3:21-cv-389-BJD-JRK

   TIMOTHY JAMES and SHERIFF
   MIKE WILLIAMS, in his official
   capacity as Sheriff of the Jacksonville
   Sheriff’s Office and the Consolidated
   City of Jacksonville, Florida,

                     Defendants.


                                      ORDER

         This cause is before the Court on Plaintiff’s Renewed Motion for Leave to

   File Third Amended Complaint and Response in Opposition to Defendants’

   Motions to Dismiss (Doc. No. 31; “Motion”), filed August 6, 2021. In the Motion,

   Plaintiff seeks leave to file her third amended complaint “on the grounds that

   justice requires the proposed amendments in lieu of pleading deficiencies

   alleged by Defendants in their” pending dispositive motions. Motion at 1.

   Plaintiff represents that Defendants oppose the relief sought. Id. at 6. To date,

   Defendants have not filed responses to the Motion and the time to do so has

   passed. See Order (Doc. No. 27), entered July 27, 2021 (stating, “Defendants, if
Case 3:21-cv-00389-BJD-JRK Document 32 Filed 08/23/21 Page 2 of 3 PageID 978




   they oppose the relief sought, shall have up to and including August 20, 2021 to

   file their responses.”); see also Local Rule 3.01(c), United States District Court,

   Middle District of Florida. The Motion is therefore deemed unopposed.

         Upon due consideration, the Motion is due to be granted as amendment

   is appropriate pursuant to Rule 15(a)(2), Federal Rules of Civil Procedure. See

   Fed. R. Civ. P. 15(a)(2). Based on the foregoing, Defendants’ pending motions to

   dismiss are due to be denied as moot. Accordingly, it is

         ORDERED:

         1.    Plaintiff’s Renewed Motion for Leave to File Third Amended

   Complaint and Response in Opposition to Defendants’ Motions to Dismiss (Doc.

   No. 31) is GRANTED.

         2.    The Clerk of the Court shall file Plaintiff’s Third Amended

   Complaint (Doc. No. 31-1) as of the date of this Order.

         3.    Defendant City’s Motion to Dismiss Second Amended Complaint

   with Prejudice (Doc. No. 13) and Defendant Timothy James’ Motion to Dismiss

   with Prejudice with Incorporated Memorandum of Law (Doc. No. 14) are

   DENIED as moot.

         4.    Defendants shall respond to Plaintiff’s Third Amended Complaint

   within the time permitted by the Federal Rules of Civil Procedure.




                                           2
Case 3:21-cv-00389-BJD-JRK Document 32 Filed 08/23/21 Page 3 of 3 PageID 979




         5.    The stay of discovery imposed by the July 30, 2021 Order (Doc. No.

   30) remains in place pending filing of Defendants’ responses to the Third

   Amended Complaint. If any party seeks to lift the stay after those responses are

   filed, the party seeking to lift the stay can file an appropriate motion after

   conferring in good faith.

         DONE AND ORDERED in Jacksonville, Florida on August 23, 2021.




   keh
   Copies:
   Counsel of Record




                                          3
